Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Citation No. 3 on page 1 of the IDS is an invalid number and therefore has not been considered. A digit appears to have been omitted.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 and 19-26 in the reply filed on 06/20/2022 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.

Applicant's election with traverse of Species B, the multiple pacemaker embodiment in the reply filed on 06/20/2022 is acknowledged.  The traversal is on the ground(s) that the claims do not necessarily require only one device and instead Claim 1 is broader to encompass multiple devices.  Applicant also notes that more than two devices could be used and not just one or not just two. In view of these arguments, the Examiner withdraws the species restriction as Applicant’s arguments and specification indicate that any number of combinations of pacing devices can be used with no particular emphasis on a preferred embodiment, lending weight to the view that these embodiments are obvious variants of one another and appear to involve simple distribution and rearrangement of parts. As long as there are electrodes and a motion sensor coupled to a controller via wired or wireless connection that accomplish the claimed features, rearranging and distributing these components amongst any number of devices (or consolidating them into one device) would be routine and obvious variants.
In summary, Group I is elected (Claims 1-14 and 19-26) and it is determined that no species exist since the differences in embodiments appear to involve obvious variants of one another AND any number of combinations of devices are disclosed as usable together, hence the Species restriction is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the single-chamber sensing mode as one that senses electrical activity of one or both ventricles.  It is unclear how a mode for sensing a single chamber can encompass sensing  electrical activity of two chambers as claimed. These limitations appear contradictory.
Claim 13 states that while in the single-chamber sensing mode that only senses electrical activity of a ventricle, the device can be configured to switch to the dual-chamber sense mode when it is determined that electrical activity of one or both atria is not indicative of fibrillation. However, it is unclear how atrial activity can be sensed in a single-chamber sensing mode that is defined in Claim 1 as sensing ventricular activity. The claim appears contradictory to parent Claim 1.
Claim 19 states the “at least one electrode” is for sensing electrical activity of at least one ventricle OR configured to deliver cardiac therapy to at least one ventricle (emphasis added). The controller is then claimed as being configured to deliver pacing to the at least one ventricle in the dual-chamber sensing mode. However, the use of the term “or” with respect to the first electrode indicates the electrode is either exclusively sensing or exclusively pacing and not both. Therefore, by that definition, the electrode would not be able to provide pacing during a dual chamber sensing mode as the electrode would be either a) sensing only for the dual pacing sensing mode or b) pacing only and thus there is no structure claimed for sensing ventricular activity. The limitations are contradictory and thus the claim is unclear.
The same issue exists with the single pacing sensing mode and delivering inhibited pacing to the ventricles during single chamber sensing, wherein the sensing occurs in the ventricle as claimed.
Claims 2-12, 14 and 20-26 are rejected as being dependent on indefinite claims 1 and 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-14 and 19-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ghosh (2018/0028814).
In regards to Claims 1, 2, 5, 11 and 12, Ghosh discloses an implantable medical system having a first electrode (any one of electrodes 162, 164 and/or any electrode of the other configurations set forth in par. [0027]) configured to deliver cardiac therapy to one or both ventricles or to sense electrical activity of one or both ventricles (near-field R -waves), par. [0027]; Fig.1A-C); a second electrode (any other of electrodes 162, 164 and/or any electrode of the other configurations set forth in par. [0027]) configured to sense electrical activity of one or both atria of the patient’s heart, i.e. far-field P waves (par. [0027]; Fig. 1A-C); and a motion sensor 118 to sense mechanical activity of the patient’s heart (par. [0042]; Fig. 7). Furthermore, Ghosh discloses a controller 106 operably coupled to the first electrode (162, 164), second electrode (another of 162, 164) and motion sensor 118, the controller configured to operate in a dual chamber sensing mode VDD (par. [0020]) wherein this mode provides atrial-synchronized ventricular pacing and the controller is further configured to switch to a single-chamber sensing mode VDI, wherein this mode provides atrial-asynchronous ventricular pacing (par. [0020]). In operation, the controller is configured to pace the ventricle(s) in the VDD mode (dual-chamber sensing mode); determine if the sensed electrical data from the atria (far-field P waves) indicates atrial fibrillation (i.e. the rate of occurrence of P-waves exceeds an atrial rate threshold wherein such threshold could be indicative of atrial tachyarrhythmia or fibrillation (par. [0002, 0061, 0104, 0105]) and therefore is capable of identifying atrial fibrillation); additionally identifying fast atrial rate/atrial fibrillation with the motion sensor (par. [0103]); and switching to atrial-asynchronous/non-atrial tracking mode, such as VDI (par. [0020]) when the atrial rate threshold is exceeded and/or there are a predetermined number of absent atrial events (par. [0104, 0107]).
In regards to Claims 6 and 7, Ghosh discloses detecting atrial contraction with a motion sensor (par. [0104, 0110]); setting and adjusting atrial blanking periods (par. [0040, 0076], claim 4) and continuing  pacing in an atrial-tracking mode (VDD), par. [0110, 0112]) when fast atrial rates are not detected.
With regards to Claims 9 and 10, Ghosh discloses detecting intrinsic ventricular activations using a time window (where the time window starts before any detection of ventricular activation) when monitoring the motion sensor for atrial activations (par. [0106-0109]). 
In regards to Claim 13, Ghosh discloses switching from VDI (non- atrial tracking mode) back to VDD (atrial-tracking) when atrial activity returns to a level not indicative of a high atrial rate/fibrillation (par. [0115]). 
Regarding Claim 14, Ghosh discloses identifying atrial contractions when a predetermined number of atrial events exceed a threshold (par. [0117]).
In regards to Claims 19-25, Ghosh discloses an implantable medical system comprising a first intracardiac IMD 100 in the form of a leadless pacing device implanted in the left ventricle, the IMD 100  having a first electrode (any one of electrodes 162, 164 and/or any electrode of the other configurations set forth in par. [0027]) configured to deliver cardiac therapy to one or both ventricles or to sense electrical activity of one or both ventricles (near-field R -waves), par. [0027]; Fig.1A-C); and a motion sensor 118 to sense mechanical activity of the patient’s heart (par. [0042]; Fig. 7). Additionally, Ghosh discloses an embodiment that operates with a second medical device 14 ( a right-sided implantable device/extravascular device) having a lead 16 with electrodes 28, 30, 31 capable of sensing far-field P waves (atrial activity) of the heart (par. [0087]; Fig. 5, 6). Furthermore, Ghosh discloses a controller 106 operably coupled to the first electrode (162, 164), second electrode (another of 162, 164) and motion sensor 118, the controller configured to operate in a dual chamber sensing mode VDD (par. [0020]) wherein this mode provides atrial-synchronized ventricular pacing and the controller is further configured to switch to a single-chamber sensing mode VDI, wherein this mode provides atrial-asynchronous ventricular pacing (par. [0020]). In operation, the controller is configured to pace the ventricle(s) in the VDD mode (dual-chamber sensing mode); determine if the sensed electrical data from the atria (far-field P waves) indicates atrial fibrillation (i.e. the rate of occurrence of P-waves exceeds an atrial rate threshold wherein such threshold could be indicative of atrial tachyarrhythmia or fibrillation (par. [0002, 0061, 0104, 0105]) and therefore is capable of identifying atrial fibrillation); additionally identifying fast atrial rate/atrial fibrillation with the motion sensor (par. [0103]); and switching to atrial-asynchronous/non-atrial tracking mode, such as VDI (par. [0020]) when the atrial rate threshold is exceeded and/or there are a predetermined number of absent atrial events (par. [0104, 0107]).
In regards to Claim 26, Ghosh discloses the second medical device can communicate an atrial activation time to the first medical device (par. [0086]).

Claims 1, 3 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sheldon et al. (2018/0154154).
In regards to Claims 1, 3 and 19, Sheldon discloses an implantable pacing system having a leadless pacing device 12 configured to be located in a right atrium and capable of being implantable in a triangle of Koch region (of sufficient size to be capable of such placement within/near the right atrium), see Fig. 1. The pacing device 12 has electrode thereon for sensing near-filed atrial activity (par. [0031]). Sheldon further discloses pacemaker 14 having electrodes 162, 164 thereon for sensing electrical activity of the ventricles and/or for providing pacing pulses to the ventricle (par. [0031]). Additionally, Sheldon discloses pacemaker 14 has a motion sensor 212 for sensing mechanical activity o the heart (Fig. 3; par. [0050]). Lastly, Sheldon discloses operating the pacing system in two modes: a) atrial tracking mode, such as a VDD mode where dual-chamber sensing is performed (par. [0114, 0121]) and b) a non-atrial racking mode, such as VDI or VVIR wherein atrial activity is not used to guide pacing and inhibited pacing is provided (see par. [ 0156, 0188-0191]). The process flow of the controller 206 involves delivering pacing in a VDD mode; detecting atrial activity and determining if atrial fibrillation is present. If atrial fibrillation is determined to be likely, the controller switches modes from the dual-chamber sense mode to the single chamber sense mode (par. [0113], switches from atrial tracking VDD to non-atrial tracking VDI, VVIR), wherein the atrial fibrillation can be determined based on a combination of electrical activity sensed via a electrode and an A4 event sent via motion sensor 212 (par. [0128-0132]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (2018/0028814) in view of Rosenberg et al. (2013/0066222). Ghosh discloses determining high atrial rates using Far-filed measurements from the ventricle but fails to disclose utilizing near-filed atrial measurements. However, Rosenberg discloses incorporating a near-filed atrial sensing electrode into a pacing system that also tracks atrial activity via far-field ventricular sensing for the purpose of mitigating far-field oversensing that can be a result of incorrectly set refractory or blanking periods or incorrectly programmed sensitivity values (abstract; par. [0005-0006]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Ghosh reference to include near-field atrial sensing, as taught and suggested by Rosenberg, for the purpose of mitigating far-field oversensing that can be a result of incorrectly set refractory or blanking periods or incorrectly programmed sensitivity values.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al. (2018/0154154) in view of Thakur et al. (2018/0078773). Sheldon discloses using motion sensors to detect A-waves, such as the A4 wave to control mode switching (par. [0070-0071]) but fails to discloses using heart sounds sensors for detecting the S4 heart sound. However, Thakur discloses heart sound sensors for sensing the S4 heart sound were equivalent structures to A-wave detecting sensors for detecting atrial activity and that one sensor-type could readily be interchanged with another to provide the predictable result of monitoring and tracking atrial activity via mechanical means (par. [0094]). Therefore, because these two types of mechanical sensors were art-recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute the accelerometer for a heart sound sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792